956 F.2d 263
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marvin Leon GRIMM, Jr., Petitioner-Appellant,v.Edward W. MURRAY;  Virginia Department of Corrections;Attorney General of Virginia, Respondents-Appellees.
No. 92-6018.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 28, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   David G. Lowe, Magistrate Judge.  (CA-90-663-3)
Marvin Leon Grimm, Jr., appellant pro se.
Robert Quentin Harris, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Marvin Leon Grimm, Jr. seeks to appeal the magistrate judge's order refusing relief pursuant to Fed.R.Civ.P. 60(b).*  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal, deny Appellant's Motion for Release Pending Appeal, and dismiss the appeal on the reasoning of the magistrate judge.   Grimm v. Murray, No. CA-90-663-3 (E.D.Va. Dec. 6, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 The case was decided by a magistrate judge with the parties' consent.  28 U.S.C. § 636(c)(1) (1988)